Citation Nr: 9908796	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  94-37 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for residuals of a head 
injury

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for partial paralysis 
of the left side. 
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served in active duty from June 1946 to April 
1948.   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in December 
1992 and November 1994, of the Department of Veterans Affairs 
(VA), Portland, Oregon, Regional Office (RO).  This matter 
was remanded to the RO for additional development in March 
1997. 


REMAND

The record reflects that action ordered in the March 1997 
Board remand has not been accomplished.  The March 1997 
remand instructed the RO to obtain the veteran's treatment 
and hospitalization records from the VA medical center 
located in El Paso, Texas.  Review of the record reveals that 
in his July 1993 substantive appeal and at the hearing before 
the RO in January 1995, the veteran indicated that he had 
been treated at the El Paso VA medical center for pertinent 
disability.  Review of the record reveals that in April 1997, 
the RO requested copies of the veteran's hospital and 
outpatient treatment records from the El Paso VA medical 
center.  The request was returned because the forwarding 
address had expired.  The request was re-sent in August 1997.  
It does not appear that the El Paso VA medical center 
responded to this request.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court").  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance, 
and a remand will be mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).   

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the issue 
on appeal. 

2.  The RO should request copies of the 
veteran's outpatient treatment and 
hospital records from the VA medical 
center located in El Paso, Texas.  The 
response from the EL Paso VA Medical 
Center and the veteran's treatment 
record, if any, should be associated with 
the claims folder.  

3.  Thereafter, the RO should review the 
record and re-adjudicate the issue of 
entitlement to service connection for 
partial paralysis of the left side.  

If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and his representative, thereafter, should be 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until he 
is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 1991) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



 
- 4 -


- 1 -


